Leach, J.,
— Plaintiff’s declaration in replevin sets forth, for the source of title, that the goods were “purchased and paid for by the said plaintiff with money of the said plaintiff on or about July 20, 1931, in the City of Detroit, State of Michigan.”
There is no way that the defendant could traverse the truth of the above statement. If it were alleged that the goods were purchased from certain specific people in Detroit, the truth or falsity of the statement could be ascertained.
Now, May 25, 1932, rule to strike off plaintiff’s statement is made absolute and the plaintiff is allowed fifteen days to file an amended statement.
From William A. Wilcox, Scranton, Pa.